4 F.3d 995
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Freddie WARD, (Widow of William Ward), Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 93-3462.
United States Court of Appeals, Sixth Circuit.
Aug. 18, 1993.

Before MARTIN and SUHRHEINRICH, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
The petitioner appeals a decision of the Benefits Review Board affirming an administrative law judge's decision denying her claim for benefits under the Black Lung Benefits Act.  The parties now jointly move to vacate those decisions and to remand this case back to the Office of Administrative Law Judges for reconsideration.


2
The parties agree that the administrative law judge erred in his evaluation of the medical evidence presented and seek a remand for further review of that evidence.  Upon consideration, the court concludes that remand is appropriate in view of the parties' agreement on this matter.


3
It is therefore ORDERED that the joint motion to vacate and remand is granted.